Citation Nr: 1225285	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  11-06 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Appeal of entitlement to service connection for posttraumatic stress disorder (PTSD) initiated by the September 2010 Notice of Disagreement.

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	John March, Agent


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel




INTRODUCTION

The Veteran served on active duty from October 1968 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

In a statement on a VA Form 9, dated in December 2010, prior to the promulgation of a decision in the appeal, VA received notification from the appellant, through his authorized representative, that a withdrawal of the appeal initiated by the September 2010 Notice of Disagreement is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal initiated by the September 2010 Notice of Disagreement by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204; see Anderson v. Brown, 9 Vet. App. 542, 547 (1996).  The Board notes that "withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (citing Hanson v. Brown, 9 Vet. App. 29, 32 (1996)).  In addition, the Board notes that a withdrawal is effective upon receipt of the request.  38 C.F.R. § 20.204(b)(2).

In the present case, the appellant, through his authorized representative at the time, stated on a VA Form 9, dated in December 2010 that "[t]he Veteran wishes to withdrawl his appeal."  Therefore, the Board finds that the statement made by the Veteran's then appointed representative is clear and unambiguous.  As such, the appellant has withdrawn the appeal initiated by the September 2010 Notice and there remained no allegations of errors of fact or law for appellate consideration.  


ORDER

The appeal of entitlement to service connection for PTSD initiated by the September 2010 Notice of Disagreement is dismissed.


REMAND

Subsequent to the December 2010 withdrawal of the appeal initiated by the September 2010 Notice of Disagreement, the Veteran submitted a VA Form 9 in March 2011 indicating that he wished to continue his appeal. 

In relevant part, 38 C.F.R. § 20.204(c) states that the effect of filing is "[w]ithdrawal does not preclude filing a new Notice of Disagreement and, after a Statement of the Case is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed."

The Board finds that as the Veteran's March 2011 statement of VA Form 9 was filed within one year of the notice of the March 2010 RO rating decision this statement constitutes a new Notice of Disagreement regarding the Veteran's claim.  See 38 C.F.R. §§ 20.201, 20.302 (2011).  Therefore, under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of a new Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue the Veteran an SOC with respect to his claim seeking service connection for PTSD, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  The RO should allow the appellant the requisite period of time for a response.

2.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


